Citation Nr: 1108556	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1997 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In July 2007, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  This issue is REFERRED to the RO for appropriate development.

In August 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).


FINDING OF FACT

The Veteran has an anxiety disorder that is causally or etiologically related to his period of active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, specifically anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources. 

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case. 

The Veteran claims entitlement to service connection for PTSD.  He states his PTSD is a result of several stressors.  The Veteran testified that his most traumatic experience occurred while being medevac'd with wounded soldiers.  See April 2007 RO Hearing Transcript.  He stated that while in flight, they received enemy fire, and that during the eight to ten hour flight, the wounded/burned soldiers were worked on the whole time.  Id.

Personnel records, dated October 2003, indicate the Veteran was medevac'd back to Fort Hood from Iraq.  Therefore, given the Veteran the benefit of the doubt, the stressor is verified.  There is no "clear and convincing" evidence to the contrary, of record, and therefore, the Veteran's stressor is deemed consistent with the circumstances of his service.  

Service treatment records were reviewed.  Records indicate the Veteran was seen on several occasions for psychological problems.  In October 2001, the Veteran was diagnosed with adjustment disorder after complaining of marital problems.  In September 2002, he stated he was mentally unstable, and "stressed to the max."

VA outpatient records indicate the Veteran has been diagnosed with PTSD, previously.  In April 2005, the Veteran was diagnosed with PTSD and depressive disorder, not otherwise specified.  In May 2005, it was noted that the Veteran had chronic symptoms of PTSD.  In January 2008, the Veteran was again diagnosed with PTSD.

The Veteran was afforded a VA examination in July 2010.  Physical examination revealed the Veteran was clean, neatly groomed, and appropriately dressed.  Affect was full and mood was anxious.  He was intact to person, time, and place.  He had no delusions.  The Veteran reported a sleep impairment of five to seven hours per night with low energy levels.  There were no reported panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was fair with no episodes of violence.  Memory was normal.  The Veteran reported his stressors involving being medevac'd and experiencing combat situations.  He stated he has recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, difficulty falling or staying asleep and hypervigilance.  It was noted that the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner stated the Veteran did not meet the criteria for PTSD because he only endorsed one avoidance or numbing symptom from Criteria C and the threshold is three symptoms.  Although the Veteran met the DSM-IV stressor criterion, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  He was diagnosed with an anxiety disorder, not otherwise specified.  The examiner stated that the Veteran's anxiety disorder not otherwise specified was more likely than not based on his in-service stressor of serving in Iraq.  

The Board finds that service connection for an acquired psychiatric disorder is warranted.  The evidence demonstrates that the Veteran has a diagnosis of anxiety disorder, not otherwise specified, based on his time in service in Iraq.  There are no opinions, of record, to the contrary.  Therefore, the record supports a grant of service connection for an anxiety disorder.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for an acquired psychiatric disorder, specifically, an anxiety disorder, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


